Mr. Justice Pérez Pimentel,
dissenting and partly concurring.
*737San Juan, Puerto Rico, September 18, 1963
Ramón Ocasio, born prior to the effectiveness of Act No. 229 of 1942, as amended in 1945, filed an action of filiation against Andrés Díaz in January 1957 and prayed for “judgment against the defendant, declaring him acknowledged natural son with all the rights inherent to that status.” In the only two paragraphs of his complaint he alleged:
“1. That plaintiff Ramón Ocasio was born from the marital relations had between the defendant Andrés Diaz and plaintiff’s mother Carmen Ocasio, about the year 1938 and he was born in Bayamón, Puerto Rico on January 26, 1939 and was recorded on February 4, 1939 in the Registry of Vital Statistics under No. 7105.
“2. That since his birth plaintiff has always been held and furnished with all the necessities as a son by his father, that he has been called such publicly and on his advice and instructions he uses the surname of Diaz, which paternity and surname plaintiff must establish and legalize pursuant to law, for all legal purposes, since the defendant has not yet complied with his duty, notwithstanding the fact that he offered to do so, since plaintiff shall have to register in the military service of the United States on the 27th of this month and he must do so with his legal name, Diaz.”
After several preliminary incidents the defendant answered and alleged:
“1. Of the first paragraph of the complaint the defendant accepts that the plaintiff was born from marital relations had between the defendant Andrés Diaz and Carmen Ocasio; for lack of sufficient information to form an opinion with respect to the veracity thereof defendant denies generally and specifically each and every one of the other allegations contained in the first paragraph of the complaint. (Italics ours.)
“2. Of the second paragraph the defendant accepts that from the day of plaintiff’s birth he has always attended him in all his necessities as his child. He denies that he ever called him his son in public or that he does so at present. He denies that on his advice and instructions he uses the surname Diaz. For *738lack of information he denies that plaintiff had to register in the military service on January 27 of this year. He denies the other allegations of the second paragraph.
“Special Defense. As special defense the defendant states:
“1. That since May 10, 1936, up to the present time, the defendant has been legally married to Sixta Nieves. For this reason the plaintiff could not be declared, as sought in the complaint, as an acknowledged natural child with all the rights inherent to said status.
“Wherefore, the defendant prays this Honorable Court to enter an order pursuant to the allegations stated by the defendant.”
The plaintiff then moved for summary judgment declaring him acknowledged natural son with the right to bear the surname of his father in harmony with our decision in Cruz v. Andrini, 66 P.R.R. 119 (1946). For the purposes of this motion the plaintiff accepted that his father was married with Sixta Nieves since May 10, 1936. Actually, plaintiff is an adulterine child.1
After the defendant filed an opposition to plaintiff’s motion, the court rendered summary judgment declaring him the acknowledged natural son of Andrés Diaz for all legal purposes.
The trial court did not limit the legal effects of the acknowledgment to the use of the father’s surname and held that the answer filed by the defendant in the suit constituted a public document in which the defendant acknowledged plaintiff as his son and that therefore it was a voluntary acknowledgment.
In the majority opinion this Court accepts the grounds on which the judgment of the trial court is based and it even goes further in holding that “from that date on (when defendant filed his answer, June 10, 1957) the fundamental *739fact of the natural paternity, already established in a public document, had ceased to be subject to judicial appreciation, the continuation of the controversy was. rendered useless and it was not even necessary that the same be adjudicated by judgment in order to consider that the status had been created.”
Once we agree in that the case of Márquez v. Avilés, 79 P.R.R. 816 (1957), should be overruled insofar as it decides that adulterine children born prior to the effectiveness of Act No. 229 of May 12, 1942, as amended, are not entitled to participate in the inheritance of their father, if the latter dies after July 25, 1952, the question under consideration in this appeal with respect to the effects of an admission in the answer, lacks importance because the adul-terine child born prior to the effectiveness of Act No. 229 would be entitled, when judicially declared the natural son of the defendant father, even if said acknowledgment is deemed involuntary (1) to receive support from his father,2 (2) to bear the father’s surname3 and (3) to receive the hereditary share fixed by Act No. 17 of August 20, 1952.
The question, however, gains significance when it involves adulterine children born prior to the effectiveness of Act No. 229 of 1942 when the father has died prior to July 25, 1952. The reason is obvious. If the child is not acknowledged by the voluntary action of its father and, in default thereof, by the persons with a right to the inheritance, said child shall be considered a natural child for the sole purpose of bearing his parents’ surname. Act No. 229 of 1942, as amended. Hence, it is essential to determine whether the acknowledgment is voluntary or involuntary for in the latter case, and because the father died prior to July 25, 1952, said child would not be entitled to the hereditary rights deter*740mined by Act No. 17 of 1952, as decided in the majority opinion.
It is a known fact that since March 9, 1911, only natural children could be acknowledged, that is, those born out of wedlock, of parents who at the time of the conception of said children could have intermarried with or without dispensation. Section 193 of the Civil Code of Puerto Rico of 1902, amended by Act No. 73 of March 9, 1911; Ex parte Hernandez, 65 P.R.R. 132 (1945). From that date on adul-terine children could not be recognized by their parents either voluntarily or involuntarily. At least the voluntary acknowledgment of an adulterine child was subject to attack and did not create a permanent and final status of acknowledged natural child. Fernández v. Heirs of Fernández, 66 P.R.R. 831 (1947). Nor can the adulterine child be legitimated by the subsequent marriage of its parents. Ex parte Hernández, supra.
But in the year 1942 our Legislature changed the concept of natural children with the approval of Act No. 229 of that year by providing, insofar as pertinent, as follows:
“Section 1. — All children born out of wedlock subsequent to the date this Act takes effect, shall be natural children, whether or not the parents could have married at the moment when such children were conceived. These children will be legitimized by the subsequent marriage of the parents, to each other.
“Section 2. — Children born out of wedlock prior to the date this Act takes effect, and who lack the qualifications of natural children according to previous legislation, may be recognized for all legal purposes by the voluntary action of their parents, and in their default, by that of the persons having the right to inherit therefrom. These children will be legitimized by the subsequent marriage of the parents, to each other.”
The new concept of natural children was given prospective effect. Section 1 of the aforesaid Act did not alter the status of adulterine children born prior to its effectiveness; but Section 2 authorized the voluntary acknowledgment of *741these adulterine children for all legal, purposes and further declared that they would be legitimized by the "subsequent marriage of their parents.4 For the sake of the' discussion that follows we should always keep in mind the phrase “may be recognized by the voluntary action of their parents, and in their default, by that of the persons having the right to inherit therefrom”, used in Section 2 of the aforesaid Act, because when the Legislature adopted that language it was perfectly aware of its legal meaning as defined by this Court since 1909 in the case of Gual et al. v. Bonafoux et al., 15 P.R.R. 545 and in others which I shall comment on in discussing the doctrine of implied acknowledgment adopted by the majority opinion.
For the time being we need only recall the words of this Court in 1910 in the case of Amsterdam et al. v. Puente et al., 16 P.R.R. 527, 532, and which I quote:
“It is conceded that thére have always been two kinds of acknowledgments, one voluntary and one obligatory. The distinction between these two kinds of acknowledgments is drawn in the Gual case, when it speaks of the rights consequent upon a solemn and authentic recognition of natural filiation (p. 6 of opinion in Gual case). What these acts of solemn acknowledgments are were partly set out in section 131 of the Spanish Civil Code, as follows:
“ ‘The acknowledgment of a natural child shall be made in the record of birth, by will, or by any other public instrument.’
“We think it is a fair deduction from the provisions of the Civil Code, heretofore in existence, as well as the practice and jurisprudence in this regard that, without some authentic act which reveals the will of the father to give the child a status, the child has only a right of action to compel the father to confer such status. Section 135 of the Spanish Civil Code and section 189 of the Porto Rican Civil Code provide for the cases when a father is compelled to acknowledge his illegitimate child. *742He can be compelled by. an action, and the necessity for such action can only be said to be dispensed with when there are some solemn acts on the part of the father, which show that this obligation has already been performed. It is the plain inference from these sections that although a father may have done, as in the case before us, any number of acts to show that a particular person was his child, yet he cannot be said to have acknowledged him according to the legal use of the word ‘acknowledgment.’ If he may be compelled then before such compulsion the desideratum has not been attained. Until there is some solemn act or some declaration on the part of a court a child cannot be said to have acquired the civil status of an acknowledged natural child.”
The existence of two types of acknowledgments, voluntary and involuntary, was reaffirmed in a number of subsequent decisions, among them, Puente et al. v. Puente et al., 16 P.R.R. 556 (1910); Rijos v. Folgueras et al., 16 P.R.R. 593 (1910); Calaf et al. v. Calaf, 17 P.R.R. 185 (1911); Figueroa v. Díaz et al., 19 P.R.R. 683 (1913); Delannoy v. Blondet, 22 P.R.R. 219 (1915); López v. López et al., 23 P.R.R. 766 (1916); Figueroa v. Díaz et al., 20 P.R.R. 270 (1914). It is obvious that in approving Act No. 229, the voluntary action mentioned therein could be no other than the “voluntary acknowledgment” sanctioned in the decisions of this Court and which is none other than the statement of the father in the birth certificate or in any other public document as authorized by section 125 of the Civil Code. In 1942 the Legislature amended section 31 of Act No. 24 of April 22, 1931 to permit the acknowledgment of a natural child by an affidavit also. Act No. 117 of May 12, 1943. Ramos v. Rosario, 67 P.R.R. 641 (1947). It should be noted that pursuant to Act No. 229 of 1942, if the adulterine child born prior to the effectiveness of the Act was not acknowledged by the voluntary action of its parents, it lacked the right of action to compel its parents to recognize it. We so held in Correa v. Heirs of Pizá, 64 P.R.R. 938 (Opinion of May 9, 1945). *743Because of its solid reasoning, I quote from said case, at p. 940, as follows:
“The crucial question here is whether the action of a father subsequent to 1942 in supporting an adulterous child and admitting parenthood result in conferring on such a child born prior to 1942 the status of a natural child; that is, whether those ‘acts’ are the recognition ‘by the voluntary action’ of the father contemplated by § 2 of Act No. 229. In approaching this question, we must bear in mind that the Legislature did not enact this statute in a vacuum. It was passed in the light of our Civil Code, particularly § 125 thereof. This is evident not only from the terms of the statute itself, but also from a colloquy on the floor of the Senate between Senators Géigel Polanco and Iriarte. Actas del Senado, 1942, pp. 799-801. To the samé effect, Muñoz Morales, Act No. 229 of 1942, and its Implications, ‘La Toga,’ issue of October 16, 1944, pp. 6-7.
“Section 125 of the Code defines as natural children ‘those born out of wedlock, from parents who, at the moment when such children were conceived or were born, could have intermarried with or without dispensation.’ Section 125 then goes on to set up two methods of recognition of a natural child: (1) by the voluntary action of the father ‘either in the record of birth or in the testament or in any other public instrument’; or (2) by a judicial action in which ‘The father is obliged to recognize the natural child: ... 2. Where the child has uninterruptedly enjoyed the condition as of a natural child of the defendant father justified by acts of the same father or of his family. . . .’ (Italics ours.)
“It is therefore evident that under § 125 status as a natural child is conferred (1) voluntarily by the father by a written instrument only; or (2) involuntarily by a judicial proceeding forcing the putative father to recognize the child if the parent conducts himself in a certain manner. Section 1 of Act No. 229 of 1942 eliminates the barrier of adultery which in the past § 125 has raised against recognition of children as natural children. But § 1 is prospective, and relate only to children born subsequent to the effective date of the Act. And § 2, applying to children born prior to the Act, is narrow; the Legislature was careful in it not to disturb existing relationships. *744Nevertheless, § 2 does provide that such adulterous children could also be recognized as natural children — but only ‘by the voluntary action’ of their parents.
“When § 2 is read in the light of § 125 of the Code, it is obvious that the acts and statements of the father subsequent to 1942 described in the complaint herein admitting parenthood are not the ‘voluntary action’ contemplated by § 2. Voluntary action, as § 125 indicates, means execution by the father of a birth certificate, deed, or other public instrument. The allegations of the complaint might well have entitled the plaintiff under § 125 to force her father to recognize her involuntarily as his natural child pursuant to a judicial order to that effect, if she had not been an adulterous child. But § 2 of .Act No. 229, in providing for possible recognition of adulterous children who, like the plaintiff, were born prior to May 1942, limits this to recognition by voluntary action only, within the meaning of that phrase in § 125 (Actas del Senado, supra, Muñoz Morales, supra). This requires a recordation, will, or other public instrument by the father. And that did not occur here.”
But in 1945, the Legislature approved Act No. 243 of May 12 of that year to amend by addition section 2 of Act No. 229 of 1942.5 The. amendment consisted in granting a cause of action to the adulterine child born prior to the effectiveness of Act No. 229 who was not acknowledged *745by the voluntary action of its parents, and in their default, by that of the persons with a right to inherit therefrom, to assert its status of acknowledged natural child but limited for all legal purposes to bearing its parents’ surname.
The majority of the Court has just decided that if the adulterine child exercises the action of filiation under the aforesaid amendment of 1945 and in the answer to the complaint the defendant father accepts the paternity or the alleged facts of uninterrupted possession of status of child, it is tantamount, and at law is, an acknowledgment by the voluntary action of the father.
In part it argues:
“The mere fact that the defendant father established or acknowledged the consanguineous bond existing between him and his son, in the course of a filiation action, does not mean that the acknowledgment was involuntary. What it really means is that in his complaint the son stated a certain and true fact and doing honor to that certainty and truth, the defendant father, who knows it, of his own will accepts it and confesses it. And he freely goes further than proclaiming his condition of father: he admits, accepts, and confesses that from his birth and thereafter he has attended him in all his necessities as a son. . . . In our procedural system it is expected that the parties will speak the truth, in obedience to the law and elementary respect to justicé. They should make averments of fact in conformance with the truth. The Rules of Civil Procedure do not contain any reproach of a criminal tenor for the defendant who does not answer a complaint or who fails to accept the truth of the facts properly alleged therein. They do not preclude a father, within an action of filiation, from choosing by his voluntary action, to occupy juridically his position of father and spontaneously relate the facts that originated that situation, with all the juridical consequences that might ensue, as Andrés Diaz did herein.” (Pp. 681 to 682.)
Let us examine this farfetched juridical reasoning. An-drés Díaz, the defendant father, did not perform any voluntary act by virtue of which the plaintiff son acquired his *746status of acknowledged natural son. If such' a voluntary action on the part of the father had taken place, the action of filiation would have been unnecessary. Why was the suit filed? Was it not alleged by the plaintiff in his complaint that the defendant has not complied with the duty of acknowledging him as his child? Why was this allegation made? Because the complaint was filed to compel the father to recognize him either by his own admission of the facts which led to the acknowledgment or, if he should deny them, by the action of the court declaring them proved. The defendant accepted the true facts alleged in the complaint. But since the prayer of the complaint requested the court to declare that plaintiff was defendant’s son “with all the rights inherent to said status,” the defendant could believe, as apparently did the majority of this Court also, that plaintiff’s cause of action was not the one created by Act No. 243 of 1945 which limited the effects of the filiation action of the adulterine child to bear the surname of his parents, and he appeared in the action to allege an essential fact which did not appear from the complaint, to wit: that at the time of the “conception of the plaintiff, defendant was legally married to another woman.”
It having been accepted in the majority opinion, I feel relieved from insisting on the doctrine that the admission, acceptance, or confession of facts in a judicial controversy has a probatory function: it makes proof against its author, it relieves the other party from the obligation to prove them, and, as a general rule, compels the trier to decide in accordance with the facts admitted, accepted, or confessed. But the Court eludes this rule by making it inapplicable to suits filed under Act No. 229, as amended, on the ground that the express admission, acceptance, or confession of the fact of paternity operates as a full acknowledgment by voluntary action with all the legal consequences “notwithstanding the attempt of the defendant father to subject its nature to his *747own terms and conditions.” It then follows that when it is not alleged in the complaint that the plaintiff child is adul-terine, the father cannot appear to allege and prove that fact if on the other hand the fact of the paternity is. true and he is compelled, by reason of moral order and judicial proceeding, to accept it. Two solutions are offered by the Court to defendants who are placed in that situation: (1) not to answer the complaint, and (2) to deny the true facts alleged in the complaint, since the Rules of Civil Procedure “do not contain any reproach of a criminal tenor for the defendant who does not answer a complaint or who fails to accept the truth of the facts properly alleged therein.”
I consider rather unfortunate the solution offered by the Court to a defendant who feels compelled to answer the complaint to bring to the suit the very essential fact, for the purposes of the cause of action, that the plaintiff is an adulterine child.
In the first of these solutions the Court muzzles the defendant father, deprives him from presenting the true issue in the suit, curtails him in such a manner that if the defendant risks answering the complaint honestly to establish the fact that the claimant child is adulterine, he is penalized with the following pronouncement: “You have made a voluntary acknowledgment and therefore the plaintiff is an acknowledged natural son with all the rights inherent to said status.” But in order to avoid this, the Court advises him to answer and deny the facts which are true.
The first effect of this proposition, although not the worst, is to destroy the purpose and aim underlying our Rules of Civil Procedure. From appellant’s brief in the Ocasio case, we copy, as wholly pertinent, the following:
“Turning to the Rules of Civil Procedure in force, it seems impossible for us to interpret them in the sense that an admission of paternity in an Answer to a Complaint of filiation is not exclusively limited to exonerate or relieve the plaintiff from *748the obligation of offering evidence at the trial on the fact of the paternity, but that it also operates in the sense that said admission of paternity is a voluntary recognition because it was made in an authentic document, in the event that said Answer was such a document for the aforesaid purposes.
“If such were the case, the purpose of the Rules of Civil Procedure would be defeated, because once a defendant in filiation knows, or for that matter, his counsel, that an admission of paternity made by him in an Answer, Interrogatory, Bill of Admissions, Depositions, or Pre-trial Conference is tantamount to a voluntary act of acknowledgment of paternity made in a public document, all in the light of Act No. 229 of 1942, and its amendments, the litigant would take great pains not to make such an admission, and such an attitude would ultimately mean that plaintiff would be unnecessarily bound to prove the paternity; or, in other words, we would be going back to the procedural system prevailing prior to the promulgation of said Rules of Civil Procedure and which is now repealed. In other words, that if the interpretation applied by the respondent court to defendant’s admission of paternity as a voluntary acknowledgment were to subsist, he would be penalized for having honestly and frankly complied, like his counsel, with said Rules of Civil Procedure.” (Pages 13, 14.)
A brief examination of the Rules of Civil Procedure reveal the purpose of discouraging unnecessary controversies of fact and of condemning the practice of denying the truth in the suits. See, for example, Rules 6.2 and 9.6
*749The same purpose is pursued by the Canons of Professional Ethics which govern the conduct of the attorneys in Puerto Rico. The attorney must be sincere and honest. “It is unprofessional and dishonorable” — says Canon 22, in part— “to deal other than candidly with the facts in taking the statements of witnesses, in drawing affidavits and other documents, and in the presentation of causes.” (Italics ours.)
This being so, this Court should not, under the guise of justifying a decision, encourage the defendant not to allege what is true, or to deny the truth of the true facts properly alleged.
It is correct to state that in Cortés v. Cortés, 73 P.R.R. 643 (1952) and Rivera v. Rivera, 78 P.R.R. 865 (1956), we held that the voluntary acknowledgment by a father of his adulterine child born prior to the effectiveness of Act No. 229 of 1942, as amended, entails all the consequences fixed by the law, the father being unable to limit or condition them in any way. The doctrine was applicable to the facts of both cases. In the Cortés case, the father acknowledged volun*750tarily his adulterine child Nicolás Cortés Cordova in a public deed executed on September 15, 1943. In an open will executed subsequently the father makes a legacy in favor of his aforesaid son and declares that he has granted him the right to use his surname. In an affidavit signed in October 1947, said father also acknowledged as his natural son Buenaventura Cortés Ríos “with the right to use my surname.” On the basis of the preceding facts we held that the voluntary action of the father mentioned in section 2 of Act No. 229 of 1942, as amended, requires the acknowledgment on the part of the father in the birth certificate, in a will, or in any other public document or in affidavit. We then said at p. 654: “Act No. 229 of 1942 itself, as amended, limits the right of children, who previously lacked the qualifications of natural children, to merely bear the surname of their parents, to those children who are not recognized by the voluntary action of their parents. Therefore, children recognized by the voluntary action of their parents, as is the case here, are entitled not only to bear the surname of their parents, but also to the hereditary portion determined by law. The mere fact of the acknowledgment implies the legal consequences we have mentioned and the predecessor may not, by statement, curtail or limit such legal consequences, nor cut down the hereditary rights of his natural children validly recognized, just as a testator can not deprive forced heirs of their legal portion. Once the father validly recognized those two children, he could not by himself limit the scope of the Act.”
In the Rivera case, the defendant signed the birth certificate of his daughter Olga Iris as her father. We held that the signing of the birth certificate of Olga Iris as her father “established ipso facto her filiation, without- the need for further, determination or confirmation by the courts; and such act of voluntary acknowledgment entails all the consequences fixed by law, which can not be limited or restricted by the father in any manner whatever.”
*751Hence, in both cases the children were acknowledged by the voluntary action of their parents, in a public deed, in an affidavit, and in the birth certificate, respectively. Act No. 229 is clear and conclusive. An acknowledgment thus made is so considered for all legal purposes. In such cases the parents are precluded from limiting the effects of the law; but when the father has not gone voluntarily to the Registry of Vital Statistics to sign the birth certificate of the child, nor has voluntarily executed any public deed or will or any other public document nor has signed an affidavit recognizing the child, but, on the contrary, the child is compelled to go to the courts to force his father to recognize him, and the father in his answer accepts, let us say, the paternity but in turn alleges and proves or it is admitted, as happened in this case, that the plaintiff is an adulterine child, and judgment is rendered by the court declaring the plaintiff an acknowledged son of the defendant father, for the sole purposes of bearing his surname, it is not the father who is limiting the effects of said acknowledgment, but Act No. 229 itself in providing in section 2 thereof that in case that the children mentioned in that section were not recognized by the voluntary action of their parents, and in their default, by the persons with a right to inherit therefrom, said children shall be considered natural children for the sole purpose of bearing their parents’ surname. It is not a voluntary action on his part where the father is brought to court to do something he has refused to do, and upon being summoned, is bound, by the Rules of Civil Procedure as well as by the Canons of Professional Ethics, as we previously stated, to accept the true facts properly alleged. Unfortunately this Court has mistaken the effects of an admission in an allegation with the scope of a voluntary action of acknowledgment. Admitting that an allegation in the record of a case' is a public document and that pursuant to the Civil Code and our case law, one of the means to acknowl*752edge a child is by the execution of a public document, for an acknowledgment made in a public document to constitute a voluntary action on the part of the father, according to the meaning given by the Legislature to the concept of “voluntary action” in Act No. 229 of 1942, as amended, it is necessary that the execution of the public document flow from the free and spontaneous action of the father or from his free discretion or determination and not by force or necessity extraneous thereto; but when the father, forced by a judicial order and in compliance with the obligation imposed on him by the rules of procedure, “executes” the public document (answer to the complaint) recognizing the paternity, it cannot be stated in good logic nor in proper legal hermeneutics, that the father made a voluntary acknowledgment, for the purposes of the legal consequences which, under the terms of Act No. 229, said acknowledgment entails. This alone makes the case of Ex parte Morales, 30 P.R.R. 848 (1922) inapplicable and distinguishable.
For the majority of the Court the case of Alvarez v. Alvarez, 77 P.R.R. 862 (1955) does not constitute a persuasive precedent and, of course, it does not because it is contrary to their view. It is quite impossible to make anyone believe what he does not want to believe, but because of the force of the reasons or grounds which support the Alvarez case, I quote from pages 866-868 the following:
“We need not discuss whether or not the record of the pretrial conference is a public document, or the means for establishing the existence of voluntary recognition mentioned in Act No. 229, as amended, for in the case at bar the voluntary action of recognizing the appellants as children of Alvarez Santana, for all legal purposes, is entirely lacking.
“Appellants contend that the pretrial conference was held at the instance of the appellees, and that the latter, forced heirs of Alvarez Santana, ‘of their own volition, freely and spontaneously admitted that the plaintiffs-appellees were the children of the same father . . . , that is, they voluntarily admitted the *753paternity . . . thereby making a voluntary acknowledgment,’ adding that ‘there was no controversy as to the action of filiation. On the contrary, plaintiffs-appellants were recognized by voluntary action, thereby expressly complying with Act No. 229 of May 12, 1942 ... , as amended by Act No. 243 of May 12, 1945. . . .’
“The appellees had a perfect right to request a conference. Moreover, it was the duty of the attorney for the appellees to request one if in his opinion the issues could be simplified thereby and the presentation of evidence avoided as to one or more matters involved in the litigation; and it cannot be inferred from that fact that the action of the attorney was motivated by purposes alien to those of Rule 16 of the Rules of Civil Procedure, or to bring about consequences other than those resulting normally and which may be anticipated from that proceeding. After the conference was held, it was the duty of the attorney to cooperate in order that the said Rule might serve its purposes, and without doubt the attorney for the appellee would have been reprehensibly obstinate if, knowing that appellants were the children of Alvarez Santana, he had refused to admit it, compelling them to offer evidence at the trial in support thereof. The pretrial conference is not likely to succeed without the hearty and decided co-operátion of the bench and the bar, and the authorities stress the importance of that cooperation. In this connection, the Supreme Court of Wisconsin expressed its opinion in Klitzke v. Herm, 242 Wis. 456, 8 N.W.2d 400, as follows: ‘There is general agreement that in order to accomplish the purpose of pretrial procedure and make it serve a useful purpose in the process of adjudication, there must be a spirit of co-operation between the court and the lawyers representing litigants . . . While a . . . judge carries a heavy responsibility, it must not be overlooked that attorneys . . . are almost always equally responsible for the results of a pretrial conference ... If attorneys by their belligerency, stubbornness, or contumaciousness obstruct the course of the judicial process, they must in the end expect to bear the consequences of their misconduct.’ Such co-operation could hardly be attained if the procedure at the pretrial conference is corrupted, thereby converting it into a procedure full of surprises and dangers.
*754“At the time the admission was made, the attorney for the appellees complied with his duty to facilitate the judicial procedure, giving the appellants the benefit of relieving them from the necessity of proving the admitted fact. No reasoning whatever can lead us to the conclusion that that admission has the scope attributed by appellants. To hold otherwise would be tantamount to encouraging the lack of honesty at pretrial conferences and to sanctioning dilatory tactics and attitudes at variance with their purpose, and such means, of recognized value in the simplification of judicial controversies, would suffer a severe blow with highly prejudicial consequences to their efficacy."
In overruling the Alvarez case the majority undertakes to elaborate the doctrine of the alleged implied or tacit acknowledgment authorized by Act No. 229.
The majority opinion maintains that Act No. 229 of 1942 allows the tacit or implied acknowledgment. The definition of this doctrine is found in the opinion rendered by Mr. Justice Negrón Fernández, today our Chief Justice, in Elicier v. Heirs of Cautiño, supra, and from which we copy:
“I think that the doctrine laid down in Correa v. Heirs of Pizá, supra, and followed in Cruz v. Andrini, 66 P.R.R. 119, and Fernández v. Heirs of Fernández, 66 P.R.R. 831, should be overruled and a new construction and scope given to the phrase by voluntary action to the effect that under subdivisions 1 and 2 of paragraph 3 of § 125 of the Civil Code, 1930 ed., which establish, respectively, that the father is obliged to recognize the natural child (1) when there .exists an .indubitable statement in writing of the father wherein he expressly acknowledges his paternity and (2) when the child has uninterruptedly enjoyed the condition of a natural child of the defendant father justified by acts of the same father or of his family, the recognition resulting from an action brought by the child thereunder is by voluntary action, within the scope and purpose of % 2 abovementioned.” (It refers to § 2 of Act No. 229 of 1942.) (Italics ours.)
If this were so, we would have to reach the inescapable conclusion that the Legislature realized a futile act in amend*755ing Act No. 229 in 1945 to grant adulterine children a right of action to claim their filiation when not acknowledged by the voluntary action of their parents or of the persons with a right to inherit therefrom, for the purpose of bearing the paternal surname. Because the result of the doctrine of tacit or implied acknowledgment would turn out to be that all the acknowledgments would always be voluntary whether they be voluntarily made by the father in the birth certificate, in a will, in public deed, or in an affidavit, or whether said acknowledgment stemmed from a judicial judgment rendered in a suit in which the child alleged and proved that there existed an indubitable document in which the father expressly acknowledged the1 paternity, or that he enjoyed the uninterrupted possession of the status of natural child of the defendant father.
When would a compulsory acknowledgment take place in which, pursuant to Act No. 243 of May 12, 1945, the adulterine child born prior to 1942 would be granted the right to bear his father’s surname? Never, according to the opinion of the majority. However, no one can deny with good judgment that the Legislature established two types of acknowledgments of adulterine children born prior to 1942. One is by the voluntary action of the father or of the persons with a right to his inheritance. This acknowledgment is made for all legal purposes. The other acknowledgment is compulsory and it is permitted by law by virtue of a judicial action when said children are not recognized by the voluntary action of their parents or of the persons with a right to their inheritance. This acknowledgment is limited to the sole purpose of bearing the parents’ surname.
Notwithstanding this provision the majority of this Court disregards the legislative mandate, ignores Act No. 243 of 1945 and decrees, by way of interpretation, that all acknowledgments are voluntary. Is it perhaps, as the majority opinion insinuates, that the only involuntary acknowledgment is that *756in which the defendant father alleges and proves, of course, that the acts of acknowledgment with which the child charges him, were involuntarily made under violence or intimidation, through fear or mistake, or through charitable devotion to his neighbor? If this were the case, there would simply be no acknowledgment because in that case a judgment decreeing the filiation of the plaintiff child would not lie. But irrespective of the fact that the Court assumed legislative powers by annulling the will of the Legislative Assembly in disregarding the effectiveness of Act No. 243 of 1945, let us take as an example the unreasonability of the implied or tacit acknowledgment.
An adulterine child born prior to 1942 files an action of filiation against his alleged father. He invokes as a ground for the acknowledgment the uninterrupted possession of status of natural child of the defendant father and to prove said status alleges acts performed by the father himself and his family, which are actually false. The defendant father answers denying all the facts stated in the complaint and finally that he is the father of the plaintiff child. At the trial the plaintiff offers oral evidence, false and fabricated, to support the complaint. The defendant father in turn presents truthful evidence to rebut plaintiff’s. However, in settling the conflict in the evidence and probably influenced by his own beliefs and idiosincracies the judge believes plaintiff and his evidence and renders judgment decreeing his filiation. The defendant exhausts every legal remedy to reverse or set aside or vacate said judgment. He wages the great battle of his life in the courts to overcome the injustice of the false paternity of the plaintiff child being imposed upon him. But it is all useless and the defendant will be, by judicial mandate, the father of the plaintiff child. This is an acknowledgment by the voluntary action of the father, according to the majority opinion. And let it not be said that we have gone to extremes in that example. We would *757be quite naive if we believed that every judgment is based on the truth of the facts in controversy. A commentator of law has said, correctly, that some judgments may be explained because assaults are not only committed at crossroads but also in the courts of justice.
In the above illustration, while the majority of the Court tells the defendant father that he has voluntarily recognized the plaintiff son, despite his firm resistance and opposition to plaintiff’s claim, he shall have to think and with reason that a broken arm hurts.
Turning again to the majority opinion it says that the interpretation given by this Court to the phrase “voluntary action,” greatly departed from the golden rule (it undoubtedly refers to one of the rules of legal hermeneutics) provided by Section 19 of our Civil Code which provides that the most efficient and universal means to discover the true sense of a law, when its expressions are doubtful, is to consider the reason and spirit thereof, or the cause or. grounds which led the legislative power to dictate it. But, where are the doubtful expressions of Act No. 229? Why create a doubt where none exists for the sole purpose of invoking said Section 19 of the Civil Code? Because if something has been made clear it is that Act No. 229 of 1942 authorized the parents or the persons with a right to their inheritance, to do what was forbidden prior to that date; that is, to voluntarily recognize, for all legal purposes, the illegitimate children (adulterine or incestuous) born prior to the effectiveness of said Act. That is to say, to put them on the same footing, by voluntary acknowledgment, as the children classified by the Civil Code as acknowledged natural children. But, what was the juridical situation of those same adul-terine children who were not recognized by the voluntary action of their parents or of the persons with a right to their inheritance? They, had no other rights than those recognized to the illegitimate children and to- which we have already *758referred. They had no right of action other than that claiming support from their parents; but in 1945 the Legislature amended Act No. 229 to grant to these adulterine children the right to claim their filiation for the sole purpose of bearing their parents’ surname. It should be noted that although the amending Act (Act No. 243 of May 12, 1945) was approved three days after the decision of the case of Correa v. Heirs of Pizá, supra, the bill for that Act must have been presented in the Legislature long before the Correa case was decided. I think this should be clear to those who are acquainted with the legislative procedure for the enactment of an act. It implies that the Legislature, knowing that the voluntary acknowledgment is that which is made by the father in the birth certificate, the will, in a public deed or in an affidavit, and that the adulterine child born prior to 1942 who was not thus recognized had no right to file an action of filiation, chose to grant him that right although limited to the sole purpose of bearing the parents’ surname. It was therefore clear to the lawmakers that an acknowledgment obtained by judgment was not an acknowledgment by the voluntary action of their parents or of the persons with a right to their inheritance.
The application of the doctrine of implied or tacit acknowledgment is irreconcilable with the legislative action in approving Act No. 243 of 1945, amending Act No. 229 of 1942.
Another doctrine, in my opinion erroneous, sanctioned by the majority opinion is that Act No. 229 of 1942, as amended, requires no other proof than that of paternity. In other words, that the aforesaid Act No. 229 impliedly repealed Section 125 of the Civil Code establishing the cases in which the father is bound to recognize his child. The doctrine was set forth by our present Chief Justice, Mr. Negrón Fer-nández, in a dissenting opinion in Armáiz v. Santamaría, 75 P.R.R. 544 (1953), the text of which is fully copied in *759the opinion. Act No. 229, as amended, insofar as pertinent, provides:
“In case the children referred to in this section are not recognized by the voluntary action of their parents, and in default of the latter, by that of the persons having the right to inherit therefrom, said children shall be considered as natural children for the sole purpose of bearing the surname of their parents. The action of this recognition shall be prosecuted in accordance ivith the procedure fixed by the Civil Code of, Puerto Rico for the recognition of natural children; It being understood, however, That such a recognition shall only have the scope herein expressed.” (Italics ours.) (Act No. 24B of 1945.)
For the majority of the Court the provision “The action of this recognition shall be prosecuted in accordance with the procedure fixed by the Civil Code of Puerto Rico for the recognition of natural children”, has no meaning, and if it did, as it indeed has, the Court amends the Act to make it meaningless.7 In addition to the arguments set forth in our decisions against the opinion of our Chief Justice, we copy below, as appropriate, the commentary made by Calderón, Jr., on said opinion at XXIII Rev. C. Abo. P.R. 264:
“. . . The most significant and revolutionary opinion was the one delivered by Mr. Justice Negrón Fernández in which Mr. Justice Belaval concurred. Said opinion analyzes the legislative intent of Act No. 229, that is, to eliminate the differences between all the categories of illegitimate children existing in our legislation and it is concluded that ‘to convey real meaning and full expression to that legislative intent, we must construe and apply Act No. 229 in a way that truly identifies both kinds of children, not merely in their juridical nomenclature, but in their actual opportunities of filiation, . . .’ It is considered in this opinion that if section 125 were applied for the compulsory acknowledgment of adulterine, incestuous, etc., children, now called natural, the above-mentioned purpose would not be accom*760plished, taking into account the situation in which these children stand with respect to the actual natural children. This is so because it is almost impossible for the adulterine or incestuous child to prove the concubinage of its parents or the uninterrupted possession of status required by law as a ground for the action of compulsory acknowledgment. Therefore, as the opinion says, to sanction the principles of human equality stated in the Constitution of the Commonwealth of Puerto Rico and commended by outstanding exponents of the modern doctrine, it is necessary to conclude that the action of these illegitimate children' seeking the compulsory acknowledgment should be governed by Section 129 of the Civil Code, that is, by the provisions referring to the right to support to which they are entitled once paternity is proved. Thus, once the paternity is proved judicially the acknowledgment is ipso facto established. The Judge does not believe that' in the case under consideration neither concubinage nor the uninterrupted possession of status was proved and he is of the opinion that the rule, of strong and convincing evidence in cases of possession of status should be disregarded as antijuridical. However, it affirms the judgment on the ground that paternity was proved.
“In our opinion, this decision, plausible for more than one concept, does not conform strictly to the vernacular juridical rules on the interpretative power of the judges. The judge has certain unsurmountable limits in construing the legislative purpose.' As stated by Legaz y Lacambra ‘the Judge, in accepting the content of the law . . . may determine its construction in one sense or another, but only to a certain point; for even when it depends on his will to choose restrictive or embracing interpretation ... it is evident that this freedom can not go so far as to imply an alteration in the sense of the law: proof that not ohly what is clearly established in the law and, hence, needs no interpretation, but also the whole sense thereof, even in its most unspecific part, represents a barrier which can. not be trespassed by the interpreter so long as he remains within his mission of trier and does not assume that of legislator.’ In the present case, Act No. 229 designates all children born out of wedlock, natural children. It does not expressly provide that the acknowledgment of said children should be prosecuted in accordance with.the Civil Code; it keeps.silent on this particular. However, as correctly ¡indicated. by Mr. Justice Ortiz, in *761the majority concurring opinion, ‘we believe that it was the main purpose of the Legislature in enacting § 1 of Act No. 229 of 1942 to do away with any possible difference between natural and adulterine children born subsequent to the effectiveness of said Act. It was not its purpose to eliminate the requirements of proof contained in § 125. If such would have been the legislative intent, the Legislative Assembly would have expressly repealed or amended said Section. There was no implied repeal inasmuch as the creation of equality between children born out of wedlock is not incompatible with the necessity of proving the “status” of said children by means of certain type of evidence.’ The Legislature, in creating Act No. 229, was conscious of the existence of Section 125 which governs filiation actions of natural children. By designating the illegitimate children born after the Act as ‘natural’, and by failing to repeal Section 125, the Legislature shows that it was its intention that the latter should also be governed by said section. Perhaps in the light of certain tendencies set forth in the opinion of Mr. Justice Negrón Fernández, the view stated above is not the one most justified. But it is not incumbent on the judge to change the enactments of a legislature, nor mould it arbitrarily to his own concepts, no matter how wise they are. Cardozo says: ‘Where does the judge find the law which he embodies in his judgment? There are times when the source is obvious. The rule that fits the case may be supplied by the constitution or by statute. If that is so, the judge looks no farther. The correspondence ascertained, his duty is to obey. The constitution overrides a statute, but a statute, if consistent with the constitution, overrides the law of judges. In this sense, judge-made law is secondary and subordinate to the law that is made, by legislators’. 'The judge can not act on the basis of what he believes the legislature meant to do, even less when the provision governing the matter was left in force. ‘The laws should be construed on the basis of what the Legislative Assembly did and not on the basis of what it did not do’. .' . .” (Pages 264-267.)
The alleged repeal of Section 125 of the Civil Code by Act No. 229 created a serious problem for .the Court with respect to natural children in the concept of the legislation prior to said act. It was so admitted in the opinion from *762which we copy: “The mind cannot conceive that the unacknowledged adulterous child, bom before or after August 10, 1942, may obtain its filiation by merely complying with the simple rule of proof of paternity without having to go through the embarrassing provisions of § 125, while the natural child born prior to that date is compelled, for the same purpose, to comply strictly with the stern rules of proof imposed by said section.” Yet on the basis of a citation from Professor Mascarefias the matter is readily and simply disposed of by deciding that the principle of equality before the law in the juridical treatment requires that the rule of mere proof of paternity be made extensive also to natural children born prior to 1942. Which is tantamount to saying, in other words, that Act No. 229 repealed section 125 of the Civil Code insofar as it defines the cases in which the father was bound to recognize the natural child as the same was known prior to 1942. Of course the problem arises because it has been maintained against every juridical reason that Act No. 229 repealed said section 125 with respect to adul-terine and incestuous children. By such a decision natural children were placed in a disadvantageous position with respect to adulterine and incestuous children. We have already pointed out the way out used by the Court when it found itself at that crossroad.
A brief examination of Act No. 229 will show that said statute in nowise affects or refers to natural children born prior to its enactment.
Section 1 declares natural children all children born out of wedlock subsequent to the effective date of said Act, regardless of whether their parents could or could not have married at the time of the conception of said children.
Children bom prior to Act No. 229 continued to be legitimate, natural or adulterine or incestuous as they are defined in ■ the Civil Code. The status of the former natural child *763was in no way altered by this Act. He continued to be the child born of parents who at the time of the conception or birth of the child could intermarry.
What is even more important, this section 1 of the Act confines itself to changing the former concept of “natural child” but it does not change the provisions of the Civil Code which expressly enumerate the cases in which the father is bound to recognize the natural child, even when he is born after 1942. Unless the Court, in the exercise of legislative functions, adds to said act a provision repealing section 125 of the Civil Code, said natural children may only compel their parents to recognize them in the cases established in said section 125. But more specifically, as to natural children born prior to Act No. 229, this section 1 does not even mention or refer to them.
Likewise, section 2 does not alter the status of natural child born prior to Act No. 229 nor change the procedure for its acknowledgment. Said section 2 authorizes the father or the persons with a right to his inheritance to voluntarily recognize, and for all legal purposes, the children born prior to 1942 who did not have the condition of natural children according to former legislation. In the event that these children are not thus recognized, they are granted the right to claim their filiation for. the sole purpose of bearing the parents’ surname, following the. procedure fixed by the Civil Code for the acknowledgment of natural children. This being so, by virtue of what provisions of law or of what rule of construction is it stated that Act No. 229 of 1942 repealed section 125 of the Civil Code as to natural children born prior to the effective date of said Act?
It is finally maintained in the majority opinion that by virtue of the provisions of Article 'll of the Bill of Rights of the Constitution of the Commonwealth of Puerto Rico refer*764ring to human equality8 and of Act No. 17 of August 20, 1952, which grants to all children the same rights that correspond to legitimate children9 to enjoy the equal rights as any child, whether he is born before or after . 1890, blotting out the distinction that the former legislation established between legitimate, natural, and adulterine and incestuous children.
I concur with the majority opinion that after July 25, 1952, all children of a father deceased after said date, have with respect to their parents and the estate left by the latter, the same rights that correspond to legitimate children. It was so provided by the legislative power in enacting Act No. 17 of 1952. It is by virtue of this Act and not of the Constitution that all children born prior to July 25, 1952, enjoy the same rights to the hereditary estate that correspond to legitimate children, if the parents die after said date. And this is so because the law in force at the death of the predecessor is the one that determines the acquisition of the hereditary right. Ex parte Orona, 87 P.R.R. 800 (1963), and Berdecía v. Superior Court, 87 P.R.R. 100 (1963). It is something else to state that the Constitution eliminated or blotted out retroactively the distinction or categories of children established by former legislation. The Constitution here under consideration has prospective and not retroactive effect. Nor was it given retroactive effect *765expressly, nor is it inferred from its clauses. The discrimination by reason of birth was absolutely prohibited from and after the births on or after July 25, 1952. It was so recognized with sound judgment by our Chief Justice when in the case of Figueroa v. Díaz, 75 P.R.R. 155 (1953), he said: “The chains which in our legislation still bound the fate of the children born out of wedlock to the discrimination of the juridical inferiority and to the disgrace of social indignity — and which in sound construction of law and sound justice might have been partly slackened in Vargas v. Jusino, 71 P.R.R. 362, dis. op., p. 369 — were shattered to pieces at the impact of the Bill of Rights of the Constitution of the Commonwealth of Puerto Rico, the enactment of which repealed ipso jure, as regards the children born in, or after said date, the precepts of the Civil Code and of the other laws which in one way or other established classes and categories of children, by reason of birth.”10 He then invoked the report of the Committee-of the Bill of Rights of the Constitutional Assembly, submitted on December 14,1951, explaining among other cases, the prohibition against discrimination by reason of birth and which reads:
“It is intended to eliminate the juridical stigma against children born out of wedlock. All children are guaranteed equal rights with respect to their parents and with respect to the juridical order. Illicit relations may and should be forbidden and this provision shall tend to discourage them. But the innocent offspring should come to the world free of juridical disqualifications or inferiorities. It is thus required by the principle of *766individual responsibility, pursuant to which no one is to blame for the acts which he himself did not perform. Although the present legislation already embraces most of the provisions herein set forth, new laws must be enacted. For the purposes of inheritance and of property, the changes resulting from this section shall not be retroactive to births occurring prior to its effectiveness.”
The majority maintains, however, that the framers of this Report made a mistake in using the term “births” because what they actually mean to say was “deaths”. So that according to the majority, the Report meant to say that for the purposes of the inheritance and the property the changes resulting from Section 1, Article II of the Constitution, should not be retroactive to deaths occurring prior to its effectiveness. In this manner the majority does not discard the Report as a means of interpretation, but changes it fundamentally at its own whim. Because it seems to me an exaggeration to attribute to the distinguished attorneys who were a part of the Bill of Rights Committee to have mistaken the general and ordinary meaning or the meaning in its juridical scope, of two terms which are so different such as “birth” and “death.” It cannot be said, just like that, that the Constitutional Convention did not adopt that Report. It was neither opposed nor discussed in the debates. Hence it did not reject the scope that the Committee attributed to said Section with respect to the retroactive nature thereof. The Committee followed the principle of nonretroactivity of the Constitution as to the prohibition of discrimination by reason of birth.
Constitutions, like laws, have no retroactive effect unless it is expressly provided or it is inferred from its provisions beyond any doubt that such was the intention of the legislature. Ayman v. Teachers’ Retire. Bd. of City of N.Y., 211 N.Y.S.2d 198; Schalow v. Schalow, 329 P.2d 592; Drennen v. Bennett, 322 S.W.2d 585; Minnesota Baptist Convention v. Pillsbury Academy, 74 N.W.2d 286; State v. Kansas City *767& Memphis Ry. & Bridge Co., 174 S.W. 248; Employees Retirement System v. Ho., 352 P.2d 861; Shreveport v. Cole, 32 L.Ed. 589; White v. United States, 191 U.S. 545; 11 Am. Jur. 641; 16 C.J.S. 121.
Neither the provisions of our Constitution nor the legislative background on the matter under consideration tend to indicate that the Constitutional Assembly had the purpose or the intention that said constitutional provisions should operate retrospectively.
Yet if it were true that the Constitution blotted out retroactively the differences and classifications between the children; if all of them deserve then the same juridical treatment, and the date of their birth is unimportant, then, either Act No. 17 of 1952, as it has been construed by the majority and as to which I agree, is unconstitutional insofar as it establishes a distinction between adulterine children whose parents died prior to July 25, 1952, and those whose parents died after that date, or there is an irreconcilable contradiction in the position assumed by the majority. Since for us the Constitution does not operate retrospectively, Act No. 17 of 1952 is constitutional as construed by us;
To close I wish to indicate that the final pronouncements enumerated from 1 to 8 in the majority opinion, constitute, in my opinion, a new Civil Code in the matter of filiation approved by this Court.

 For a statement of the facts in the other cases we refer to the declaration contained in the majority opinion.


 Section 128 of the Civil Code (31 L.P.R.A. § 507); Act No. 108 of April 30,1940.


 Act No. 229 of May 12, 1942, as amended.


 Correa v. Heirs of Pizá, 64 P.R.R. 938 (1946).


 Said section 2, as amended, provides:
“Children bom out of wedlock prior to the date this Act takes effect, and who lack the qualifications of natural children according to previous legislation, may be recognized for all legal purposes by the voluntary action of their parents, and in their default, by that of the persons having the right to inherit therefrom. These children will be legitimized by the subsequent marriage of the parents, to each other.
“In case the children referred to in this section are not recognized by the voluntary action of their parents, and in default of the latter, by that of the persons having the right to inherit therefrom, said children shall be considered as natural children for the sole purpose of bearing the surname of their parents. The action for this recognition shall be prosecuted in accordance with the procedure fixed by the Civil Code of Puerto Eico, for the recognition of natural children; It being understood, hoivever, That such a recognition shall only have the scope herein expressed.”


 Said Rules provide:
“6.2. Defenses; form of denials
“The party shall state in short and plain terms his defenses to each claim asserted, and shall admit or deny the averments upon which the adverse party relies. If he is without knowledge or information sufficient to form a belief as to the truth of an averment, he shall so state and this has the effect of a denial. Denials shall fairly meet the substance of the averments denied. When a pleader intends in good faith to deny only a part or a qualification of an averment, he shall specify so much of it as is true and material and shall deny the remainder. The pleader may deny specifically each of the averments or paragraphs of the preceding pleading, or he may generally deny all the averments or paragraph of such pleading, *749exeept such averments or paragraphs as he expressly admits; but, when he does so intend to controvert in good faith all the averments of such preceding pleading, he may do so by general denial subject to the obligations set forth in Rule 9.”
“RULE 9. SIGNING OF PLEADINGS
“Every pleading of a party represented by an attorney shall be signed by at least one attorney of record in his individual name, whose address shall be stated. A party who is not represented by an attorney shall sign his pleading and state his address. Except when otherwise specifically provided by rule or statute, pleadings need not be verified or accompanied by affidavit. The signature of an attorney constitutes a certificate by him that he has read the pleading; that to the best of his knowledge, information, and belief 'there is good ground to support it and that it is not interposed for delay. If a pleading is not signed or is signed with intent to defeat the purposes of this rule, it may be stricken as sham and false and the action may proceed as though the pleading had not been served. For a wilful violation of this rule an attorney may he subjected to appropriate disciplinary action. Similar action may be taken if scandalous or indecent matter is inserted or if use is made of offensive or obscene language.”


 Courts should not wipe out judicially a legislative provision unless it is shown that it is contrary to the legislative purpose. Clínica Juliá v. Sec. of the Treasury, 76 P.R.R. 476 (1954).


 “§ 1. [Human dignity and equality; discrimination prohibited]. The dignity of the human being is inviolable. All men are equal before the law. No discrimination shall be made on account of race, color, sex, birth, social origin or condition, or political or religious ideas. Both the laws and the system of public education shall embody these principles of essential human equality.”


 Said Act provides:
“Section 1. — All children have, with respect to their parents and to the estate left by the latter, the same rights that correspond to legitimate children.
“Section 2. — The provisions of this Act shall have retroactive effect to July 25, 1952.”


 Mr. Calderón, Jr., agreed with the prospective effect of the Constitution in his article “La Igualdad Jurídica Filial en Puerto Rico” published in XVI Rev. C. Abo. P.R., from which I quote:
“After July 25, 1952, therefore, the juridical and traditional nomenclature used in the different types of children was eradicated in Puerto Rico for children born after the effective date of the Constitution and of Act No. 17; from that date all are children, without modifiers, with identical rights. The new tendencies attained a complete and decisive victory, defeating the traditional regulation.”